 Case 2:20-cv-08035-SVW-JPR Document 120-2 Filed 04/16/21 Page 1 of 5 Page ID
                                  #:1965



1    Kevin D. Hughes (Bar No. 188749)
     FOUNDATION LAW GROUP LLP
2    1999 Avenue of the Stars, Suite 1100
     Los Angeles, CA 90067
3    Tel: 424.253.1266
     Email: kevin@foundationlaw.com
4
     Amiad Kushner (pro hac vice)
5    Akushner@seidenlawgroup.com
     Jake Nachmani (pro hac vice)
6    Jnachmani@seidenlawgroup.com
     Seiden Law Group LLP
7    322 Eighth Avenue, Suite 1704
     New York, NY 10001
8    Telephone: (646) 766-1914
     Facsimile: (646) 304-5277
9
     Attorneys for Plaintiff/Counter-Defendant,
10   Hong Liu
                         UNITED STATES DISTRICT COURT FOR
11                     THE CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13
     HONG LIU,                              Case No: 2:20-cv-08035-SVW-JPR
14

15
                  Plaintiff,                DISCOVERY MATTER:
16                       v.                 DECLARATION OF AMIAD
17                                          KUSHNER IN SUPPORT OF
     FARADAY&FUTURE INC.,                   PLAINTIFF HONG LIU’S EXPEDITED
18   SMART KINGLTD., JIAWEI                 MOTION FOR DETERMINATION OF
19   WANG, and CHAOYING DENG                URGENT PRIVILEGE ISSUES AND TO
                                            COMPEL PRODUCTION
20
                  Defendants.
21                                          Complaint filed on: January 3, 2020
                                            Second Amended Counterclaim filed on:
22                                          March 11, 2021
     FARADAY&FUTURE INC.,
23                                          JUDGE:      Hon. Jean P. Rosenbluth
24
                  Counterclaimant,          DATE:       April 23, 2021
                                            TIME:       TBD
25                       v.                 CTRM:       690
26   HONG LIU,
27
                  Counter-Defendant.
28
                                                 1
                                DECLARATION OF AMIAD KUSHNER
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 120-2 Filed 04/16/21 Page 2 of 5 Page ID
                                  #:1966



1
     I, Amiad Kushner, declare as follows:
2
           1.     I am a Partner of the Seiden Law Group LLP, which is counsel of record
3
     for Plaintiff Hong Liu (“Plaintiff” or “Liu”) in the above- captioned matter. I am
4
     admitted to practice before the courts of the State of New York, and I am admitted pro
5
     hac vice in this matter.   I make this declaration based on my own personal knowledge
6
     and documents in possession of my firm.
7
           2.     I make this declaration in support of Plaintiff’s motion for a determination
8
     of an urgent privilege issue and to compel production.
9
     Privilege Issues
10
           3.     On March 15, 2021, Defendants’ counsel sent Plaintiff’s counsel a meet
11
     and confer letter regarding their proposed motion for judgment on the pleadings
12

13
     (attached hereto as Exhibit 1). This letter claimed that Plaintiff’s wrongful termination

14
     was subject to dismissal as Plaintiff would be disclosing privileged communications

15
     between him and his former employer, as well as Defendants’ confidential information.

16         4.     On March 23, 2021, the parties held a meet and confer to discuss Plaintiff’s
17   motion to dismiss Defendants’ Second Amended Counterclaim and Defendants’ motion
18   for judgment on the pleadings. During that meet and confer, Plaintiff asked Defendants
19   if their position were that Defendants could use privileged information at trial to
20   prosecute their breach of contract counterclaim; Defendants answered in the affirmative.
21   On March 30, 2021, my colleague Jake Nachmani sent defense counsel Jeffrey Goldman
22   an e-mail memorializing the March 23, 2021 meet and confer (attached hereto as Exhibit
23   2).
24         5.     On April 1, 2021, Defendants e-mailed Jake Nachmani and maintained that
25   Plaintiff cannot use privileged communications to prosecute his breach of contract claim
26   (attached hereto as Exhibit 3). Defendants did not identify any documents produced by
27

28
                                                 2
                                DECLARATION OF AMIAD KUSHNER
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 120-2 Filed 04/16/21 Page 3 of 5 Page ID
                                  #:1967



1
     Plaintiff that should be destroyed or barred from being used as exhibits at depositions
2
     because they were privileged.
3
           6.     On April 13, 2021, I attended the deposition of Qing (“Bob”) Ye, one of
4
     FF’s employees. During the deposition, my colleague Andrew Sklar introduced an
5
     exhibit (the “Disputed Exhibit”).     Defense counsel, Kevin Crisp, claimed that the
6
     Disputed Exhibit was privileged and needed to be destroyed. I stated on the record that
7
     the Disputed Exhibit did not contain legal advice. Mr. Crisp continued to insist that the
8
     Disputed Exhibit be destroyed and instructed Mr. Ye not to answer any questions about
9
     the document. Plaintiff’s counsel was thus not able to resume questioning of Mr. Ye on
10
     the Disputed Exhibit.
11
           7.     During a break in the deposition, the parties conducted a meet and confer,
12

13
     which included a discussion of privilege issues and the Disputed Exhibit. The parties

14
     were unable to resolve the privilege issues or issues concerning the Disputed Exhibit.

15
           8.     When the deposition resumed, I noted on the record Plaintiff’s position that

16   Defendants had waived attorney-client privilege through their assertion of counterclaims
17   against Plaintiff that were predicated upon his alleged mishandling of privileged and
18   confidential matters. I further noted on the record that it was improper for Defendants to
19   selectively disclose privileged communications that favor Defendants’ positions in this
20   action while withholding, on privilege grounds, documents that weaken their case.
21         9.     Near the end of the deposition, Defendant questioned Mr. Ye on WeChat
22   messages between himself and Plaintiff. Mr. Ye stated on the record that he had not
23   produced to his counsel WeChat text messages between himself and Plaintiff, and that
24   he no longer had the messages as his phone had been destroyed several weeks prior.
25   Mr. Ye also did not provide his counsel with access to his personal computer.
26

27

28
                                                 3
                                DECLARATION OF AMIAD KUSHNER
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 120-2 Filed 04/16/21 Page 4 of 5 Page ID
                                  #:1968



1
           10.     On the morning of April 14, 2021, I received a letter from Plaintiff’s
2
     counsel (attached hereto as Exhibit 4), contending that Plaintiff’s attempt to use the
3
     Disputed Exhibit at Mr. Ye’s deposition subjected Plaintiff’s counsel to disqualification.
4

5
     Defendants’ Production Deficiencies
6
           11.     Plaintiff’s counsel has repeatedly raised the inadequacies of Defendants’
7
     production with Defendants’ counsel, including specifically raising in Defendants’
8
     motion to compel (filed with the Court on March 23, 2021) the fact that the Defendant
9
     entities are the custodians of the bulk of the relevant documents in this litigation.
10
           12.     On April 9, 2021, Plaintiff’s counsel conducted a meet and confer with
11
     Defendants.
12

13
           13.     On April 13, 2021, at approximately 7:30 am Pacific time, Plaintiff’s

14
     counsel sent a detailed e-mail memorializing the meet and confer that took place on

15
     April 9, including the material gaps in Defendants’ production, and demanded the

16   immediate production of the missing documents. On April 14, 2021, at approximately
17   5:26 pm Pacific time, we received a response to this email from Defendants’ counsel
18   (the entire e-mail correspondence is attached hereto as Exhibit 5).
19         14.     As of April 16, 2021, Defendants have produced 487 documents. Yueting
20   Jia was the custodian for 106 of the produced documents, Jiawei Wang is the custodian
21   for 69 of the produced documents, and Plaintiff himself is the custodian of 232 of the
22   produced documents.      Defendants have produced zero documents from the following
23   custodians who are referenced in the parties pleadings: Qing (Bob) Ye, Xiao Qiang Wu,
24   Teddy Kang, Jarrett Johnson, Yanfeng (Michael Wang), Nick Sampson, Butch Darrow,
25   Dag Reckhorn, Jeff Risher, Peter Savagian.      Defendants have produced no documents
26   for five deponents: Yanfeng Wang, Teddy Kang, Qing Ye, Jarrett Johnson, Ruokun Jia.
27         15.     Plaintiff has produced 319 documents.
28
                                                 4
                                DECLARATION OF AMIAD KUSHNER
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 120-2 Filed 04/16/21 Page 5 of 5 Page ID
                                  #:1969



1
           16.    Attached as Exhibit 6 are true and correct copies of the Defendants’
2
     combined privilege logs.
3
           17.    Attached as Exhibit 7 is a true and correct copy of Plaintiff’s Request for
4
     Production of Documents.
5

6    I declare under penalty of perjury that the foregoing is, to the best of my knowledge
7    and belief, true and correct.
8

9
     Dated:       New York, New York
10                April 16, 2021
11
                                                        /s/Amiad Kushner
12                                                        Amiad Kushner
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
                                DECLARATION OF AMIAD KUSHNER
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
